Citation Nr: 0836415	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-06 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ankle 
disability.  

2.  Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's claim for service connection for a 
left ankle disability.  The veteran testified before the 
Board in August 2008.  

For the reasons stated below, the Board finds that new and 
material evidence has been received, but that additional 
development is necessary prior to considering the substantive 
merits of the claim.  Accordingly, the claim for service 
connection is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a left ankle 
disability was previously denied in a February 1999 RO 
decision.  The veteran did not appeal that decision.  

2.  Evidence received since the last final decision in 
February 1999 relating to service connection for a left ankle 
disability is new and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

The February 1999 RO decision that denied service connection 
for a left ankle disability is final.  New and material 
evidence has been submitted to reopen the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.160(d), 20.302, 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1998 and February 1999 decisions, the RO denied the 
veteran's claim for service connection for a left ankle 
disability.  The RO declined to reopen the veteran's claim 
for service connection for a left ankle disability in 
September 2004.  In June 2007, the RO reopened the claim for 
service connection for a left ankle disability and then 
denied the claim.  While the RO already determined that new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for a left ankle 
disability, the Board must still consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

In a decision dated in February 1999, the RO denied the 
veteran's claim for service connection for a left ankle 
disability.  The veteran did not appeal that decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Thus, the February 1999 RO decision 
became final because the appellant did not file a timely 
appeal.  

The claim for entitlement to service connection for a left 
ankle disability may be reopened if new and material evidence 
is submitted for the claim.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  The veteran filed this application to reopen his 
claim for service connection for a left ankle disability in 
March 2004.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the service medical records, post-service 
private and VA medical records, a VA examination, and the 
veteran's statements.  The RO found that there was no 
continuity of symptomatology to relate the left ankle 
disability to the twisted left ankle in service, and the 
claim was denied.  

The veteran applied to reopen his claim for service 
connection for a left ankle disability in March 2004.  The 
Board finds that the evidence received since the last final 
decision is new and material because it raises a reasonable 
possibility of substantiating the veteran's claim.  

In support of his application to reopen his claim for service 
connection, the veteran submitted private medical reports 
dated from July 1972 to July 1995 and lay statements from his 
family.  The medical reports show that the veteran had 
received continuous treatment for his left ankle disability 
since two months after his discharge.  The lay statements, 
which were received in January 2006, reveal that for the past 
30 years, the veteran had suffered from a weak ankle that 
would give out at times.      

The Board finds that new and material evidence has been 
submitted with regard to the claim for service connection for 
a left ankle disability.  The claim was previously denied 
because there was no evidence that the veteran had continuity 
of symptomatology after his discharge from service.  The 
veteran has submitted evidence showing that he had 
continuously experienced and been treated for symptoms of a 
left ankle disability since two months after his discharge 
from service.   

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, 
the Board finds that new and material evidence has been 
submitted.  Therefore the claim for service connection for a 
left ankle disability is reopened.  38 C.F.R. § 3.156(a).  
This does not mean that service connection is granted.  
Rather, the merits of the claim for service connection will 
have to be reviewed on a de novo basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally, the Board notes that the discussion in the 
statement of the case essentially considered the veteran's 
claim on the merits.  Also, the veteran has provided 
arguments addressing his claim on the merits.  The Board 
therefore finds that, given that the veteran had adequate 
notice of the applicable regulations, he would not be 
prejudiced by the Board's review of the merits of the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a left ankle disability is 
reopened.  To that extent only the claim is allowed.


REMAND

As the Board has determined that the previously denied claim 
for service connection for a left ankle disability may be 
reopened, the second step for the Board in this case is to 
assess the new and material evidence in the context of the 
other evidence of record and make new factual determinations.  
Masors v. Derwinski, 2 Vet. App. 181 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran has 
been diagnosed with osteochondritis dissecans in the left 
ankle and degenerative arthropathy in the left ankle, but it 
remains unclear whether any left ankle disability is related 
to his period of active service.

In a July 1972 private medical report, the veteran was seen 
for his left ankle injury incurred in service, and an x-ray 
revealed loose osteochondral fragment involving the medial 
aspect of the talar dome.  Post-service medical records dated 
from October 1985 to August 2006 show that the veteran 
received intermittent treatment for left ankle sprain, left 
ankle contusion, osteochondritis dissecans in the left ankle, 
and degenerative arthropathy in the left ankle.  On VA 
examination in March 2007, the examiner found that it was not 
at least as likely as not that the veteran's left ankle 
disability was related to service because the veteran had a 
history of work injuries to the ankle starting in 1986 and 
the evidence of record did not show left ankle problems until 
March 1998.

However, the veteran has submitted new evidence demonstrating 
that he had suffered from left ankle problems shortly after 
discharge from service and prior to his first work injury.  
In order to make an accurate assessment of the veteran's 
entitlement to service connection for his left ankle 
disability, it is necessary to have a medical opinion based 
upon a thorough review of the record that reconciles the 
question of whether the left ankle disability is related to 
service or to a post-service work injury.  The Board thus 
finds that an examination and opinion addressing the etiology 
of the veteran's disorder is necessary in order to fairly 
decide the merits of the veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine whether there 
is any relationship between his current 
left ankle disability and his period of 
active service.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current left ankle disability is 
etiologically related to any incidents 
of the veteran's period of active 
service, including the November 1971 
left ankle injury.  The examiner should 
also discuss whether the veteran's 
current left ankle disability is 
related to post-service work injuries 
incurred in July 1986, October 1989, 
and July 1991.  If necessary, the 
examiner should reconcile the opinion 
with the other medical opinions of 
record.  The rationale for any opinions 
expressed should be provided.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination and 
the examination report should note that 
review.  

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


